Nichols, Chief Justice.
The former husband appeals from a jury award of alimony and child support in favor of his wife. He argues that the trial court erred in denying his motion for new trial on the grounds that the verdict is contrary to the evidence, without evidence to support it and contrary to the law and principles of justice and equity, that the award of alimony is excessive and that the award of alimony and child support is substantially disproportionate to the parties’ seperate estates and their income earning capacities.
We have reviewed the transcript and find that there is evidence to support the jury’s award. The trial court did not err in denying the appellant’s motion for new trial. Densmore v. Densmore, 237 Ga. 395 (228 SE2d 803) (1976).

Judgment affirmed.


All the Justices concur.